Citation Nr: 0948661	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  01-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a 
lumbar spine disorder.  

2.  Entitlement to a rating in excess of 20 percent for 
medial collateral ligament strain, left knee, postoperative 
status, with traumatic arthritis.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to August 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for over 20 years until his 
retirement in June 1992.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Offices (ROs) in Columbia, 
South Carolina, and Huntington, West Virginia, to which the 
case was temporarily transferred and which forwarded the 
appeal to the Board.  Columbia has jurisdiction of the claim.

This matter was previously before the Board for review.  At 
that time the pertinent issues were entitlement to a rating 
in excess of 40 percent for the back disorder; a rating in 
excess of 20 percent for the left knee; and, a TDIU.  In 
February 2006, the Board remanded the claims for additional 
evidentiary development, to include contemporaneous 
examinations.  While the issues were undergoing remand 
development, a 60 percent rating was assigned for the back 
and a total rating was granted both effective August 1, 2002.  
This was the date of the reopened claim for the back and knee 
claims.  The TDIU claim, however, had previously been pending 
and as such, there remains an earlier time for consideration 
of the TDIU.  The issues have been reframed as set forth on 
the title page.


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by 
unfavorable ankylosis of the entire spine.  Incapacitating 
episodes prescribed by a physician have not been shown.

2.  The Veteran's left knee disorder is manifested by 
limitation of motion and arthritic changes.  There are no 
signs of instability, subluxation or limitation of motion or 
function that would warrant a separate rating.

3.  Prior to August 1, 2002, service connection was in effect 
for a lumbosacral strain, rated 20 percent disabling; a left 
knee disorder, rated 20 percent disabling; hypertension, 
rated 20 percent disabling; and seborrheic dermatitis, rated 
noncompensably disabling.  A combined 50 percent rating is in 
effect.

4.  He has reported a high school education and last worked 
as a corrections officer in 1999.  He reports leaving for 
knee problems, the employer indicated that he had retired.

5.  Prior to August 1, 2002, the Veteran did not meet the 
schedular for unemployability, and it is not shown that his 
service connected disorders at that time did not preclude him 
from all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5235-5243, 5285-5295 (2000-2008).  

2.  The schedular criteria for a disability rating in excess 
of 20 percent for residuals of medial collateral ligament 
strain, left knee, postoperative status, with traumatic 
arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59 and 4.71a, DCs 5003, 5010, 
5256, 5257, 5258, 5260, 5261 (2009).  

3.  The schedular criteria for a TDIU prior to August 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in March 2001, 
April 2003, and February 2006) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.  The Veteran's representative has asserted that 
all of the development requested by the Board in the 2006 
remand was not accomplished.  Specifically, it is asserted 
that VA neurological evaluation was not conducted.  However, 
the Board's review of the May 2006 report reflects that 
neurological findings were provided in the report.  
Additional examination is not necessary.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  The letters mentioned above failed to discuss the 
law pertaining to the assignment of an effective date, in the 
event of award of the benefit sought.  However, because the 
instant decision denies the Veteran's claims for increased 
ratings, no effective date will be assigned.  As such, the 
absence of notice as to effective dates does not prejudice 
the veteran here.  See Dingess, Id.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  Id.  Esteban v. Brown, 6 Vet. 
App. (1994).  

Specific Rating Criteria for Back Disabilities

Because the rating criteria changed during the pendency of 
the Veteran's appeal, the question arises as to which set of 
rating criteria applies.  It is generally provided that the 
version most favorable to the Claimant is applied when there 
has been a change in rating criteria where it applies, but 
that the new criteria may not be applied until the effective 
date of the law. See VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002). 

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
Veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51454 (August 27, 2003).

Under the provisions of DC 5292, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a zero percent evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2003).

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

For purposes of evaluations under DC 5293, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

Concerning any separate low back sciatic radiculopathy, DC 
8520 provided for a 10 percent evaluation for mild incomplete 
paralysis of the sciatic nerve; a 20 percent evaluation 
requires moderate incomplete paralysis of the sciatic nerve; 
a 40 percent evaluation requires moderately severe incomplete 
paralysis; a 60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy; and 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscle below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520 (2002 and 2003) 

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51454 (August 
27, 2003).

DC 5235, Vertebral fracture or dislocation; DC 5236, 
Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  DC 8520 for the evaluation of paralysis of 
the sciatic nerve remained unchanged form the 2003 version 
stated above.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  DC 5235, Vertebral fracture or 
dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237 
Lumbosacral or cervical strain; DC 5238 Spinal stenosis; DC 
5239 Spondylolisthesis or segmental instability; DC 5240 
Ankylosing spondylitis; DC 5241 Spinal fusion; DC 5242 
Degenerative arthritis of the spine (see also DC 5003); DC 
5243 Intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 
5235 to 5243 (in effect from September 26, 2003).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243 
(2009).

Entitlement to a Rating in Excess of 60 Percent for a Lumbar 
Spine Disorder - 
Background and Analysis

The Veteran seeks a higher rating for his low back 
disability.  Historically, the Board granted service 
connection for this condition in a July 1995 decision which 
was promulgated in a February 1996 rating determination by 
the RO.  A 10 percent rating was assigned pursuant to former 
DC 5295.  In an April 2001 rating decision, the disability 
rating was increased to 20 percent disabling, effective 
January 5, 2000.  The Veteran filed for an increased rating 
in August 2002.  This appeal ensued following a July 2003 
rating decision at which time the disability rating was 
increased to 40 percent, effective from August 1, 2002.  Most 
recently, in a June 2008 rating decision, the RO assigned a 
60 percent disability rating for the Veteran's low back 
disorder, also effective from August 1, 2002.  The appeal 
continues.  

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations and records form the Social Security 
Administration (SSA).  After reviewing the evidence of 
record, the Board is of the opinion that the Veteran's lumbar 
spine condition is not productive of unfavorable ankylosis of 
the entire spine, and therefore an increased evaluation is 
not warranted.  

When seen by a private physician in July 2000, the Veteran 
reported constant low back pain.  It was noted that the 
Veteran had some difficulty getting on and off the examining 
table.  He walked with some difficulty.  There was tenderness 
to the L4 to S1 area with range of motion limited to 60 
degrees of flexion and 20 degrees of extension.  Straight leg 
raise and bowstring tests were negative.  Motor sensory and 
reflex examinations were intact.  X-rays showed degenerative 
joint disease with large osteophytes at multiple levels.  The 
diagnosis was severe osteoarthritis of the lumbar spine.  

When examined by VA in February 2001 there was some mild mid-
lumbar tenderness to palpation.  Straight leg raising was 
negative on the left.  Motor strength and tone were normal in 
the right lower extremity.  Deep tendon reflexes were trace 
in the lower extremities.  Light touch sensation was normal.  
The Veteran could flex forward to 60 degrees with pain but 
could not extend backward.  Lateral flexion was to 10 degrees 
to the right and 15 degrees to the left.  X-rays showed mild 
spondylosis with mild disc space narrowing at all levels 
except L1-2 and L5-S1.  There was mild to moderate facet 
arthropathy throughout.  

VA treatment records dated in 2002 and 2003 reflect that the 
Veteran had continuing back pain.  A May 2002 magnetic 
resonance imaging (MRI) test showed the presence of a spinal 
stenosis.  Upon VA examination in April 2003, he stated that 
his back pain was 10/10, and that he was unable to sleep when 
not taking his medications.  He also described numbness which 
radiated down both of his legs.  On physical exam, the lumbar 
spine revealed diffuse tenderness to palpation.  Range of 
motion of the lumbar spine was 0 to 30 degrees of flexion, 0 
to 10 degrees of extension, lateral bending to the left and 
right of 0 to 20 degrees, and rotation to the left and right 
of 0 to 10 degrees.  Motion of the lumbar spine was 
accompanied with significant pain, which markedly limited his 
motion actively and passively.  He had 4/5 strength in the 
quadriceps and hamstrings.  Tibialis anterior on the left was 
3/5.  The examiner noted that the Veteran seemed to have 
give-way weakness, which seemed to be secondary to pain.  It 
was also reported that the Veteran had a positive straight 
leg raise test on the left, which produced pain radiating 
form the back to the knee.  X-rays of the lumbar spine were 
interpreted as showing mild to moderate levoscoliosis 
centered at L3 and mild right sided L3-4 disc space narrowing 
and L2-3 disc space narrowing.  There was also mild to 
moderate disc space narrowing at T-12-L1, L1-2, and L2-3.  
Mild facet arthropathy was noted throughout the lumbar spine 
and there appeared to be partial lumbarization of S1.  

At a personal hearing in November 2004, the Veteran testified 
as to the severity of his back disorder.  He described 
constant pain and said that he was unable to drive.  

Additional MRI in July 2005 showed that spinal stenosis had 
narrowed.  Specifically, the test showed degenerative disc 
disease throughout the lumbar spine, with central canal 
stenosis with thecal sac compression at L4-5, and foraminal 
stenosis at L4-5 and L3-4.  X-rays showed degenerative and 
scoliotic changes of the lumbar spine.  The Veteran 
complained of constant pain in the back that radiated to the 
right thigh and the left groin.  He was treated with steroid 
injection, which gave short term relief for his pain.  He 
used crutches for walking.  

When examined by VA in May 2006, the examiner reviewed the 
claims file.  It was noted that the Veteran had not had back 
surgery, but during the last 6 months, he had undergone a 
couple of lumbar epidural steroid injections.  Morphine was 
used for pain, which had increased with walking and prolonged 
standing.  His low back pain radiated into the right thigh 
and left groin.  There was no evidence of incapacitating 
episodes during the past 12 months, or specific evidence of 
flare-ups.  Ambulation was assisted by the use of crutches.  

Physical examination revealed no particular tenderness, but 
there was evidence of mild bilateral lumbar paraspinal muscle 
spasm.  Straight leg raise testing was negative.  The lumbar 
spine demonstrated limited flexion to 75 degrees, extension 
to 5 degrees, lateral flexion to 25 degrees to the right and 
20 degrees to the left, and bilateral rotation to 45 
degree4s.  Flexion was additionally limited to 65 degrees 
following repetitive use.  Neurologically, motor strength and 
sensory perception remained normal in all four extremities.  
Reflexes were trace at the knees, absent in the right ankle, 
and 1+ in the left ankle.  The MRI from July 2005, which 
revealed degenerative disc disease throughout the lumbar 
spine, with central canal stenosis with thecal sac 
compression at L4-5, and foraminal stenosis at L4-5 and L3-4, 
was noted.  The examiner provided a diagnosis of degenerative 
disc disease of the lumbar spine, and radiographic and 
clinical evidence of nerve root impingement at L3-4 and L4-5.  

Subsequently dated VA treatment records through 2008 reflect 
that the Veteran continues to have back complaints.  

Examining the evidence in light of the above rating criteria 
illustrates that a rating in excess of 60 percent is not 
warranted.  There was no evidence the suggested the Veteran 
had a fractured vertebra with cord involvement to warrant a 
rating under DC 5285.  Furthermore, none of the records 
demonstrated unfavorable ankylosis of the entire spine.  
Rather, the evidence clearly demonstrates the Veteran 
continued to retain motion in his lower back.  For example, 
the VA examination in 2001 reflected flexion to 60 degrees.  
Accordingly, a higher evaluation under 5286 is not warranted.

Additionally, an increased evaluation is not warranted under 
the regulations that became effective on September 23, 2002.  
As noted above, even under the revised regulations, the 60 
percent evaluation was the highest schedular evaluation under 
5293.  Accordingly higher evaluations were available under 
5285 and 5286.  Significantly, the evidence did not 
demonstrate a fractured vertebra with cord involvement or 
reflect evidence of ankylosis to warrant a higher rating 
under either of these DCs.  In fact, the April 2003 VA 
examination demonstrated flexion of the spine to 30 degrees.  
In other words, the Veteran retained motion, albeit limited, 
in his spine.

However, the September 2002 changes provided for an 
alternative method of evaluating intervertebral disc syndrome 
by combining under 38 C.F.R. § 4.25 the separate evaluations 
of the chronic orthopedic and neurologic manifestations along 
with evaluation of all other disabilities.  In the present 
case, combining the orthopedic and neurological 
manifestations would not result in a rating higher than the 
currently assigned 60 percent.  In this regard, the VA 
examination in May 2003 showed flexion to 30 degrees.  Even 
assuming this was considered severe limitation of motion of 
the spine, such an evaluation would warrant a 40 percent 
rating for the orthopedic manifestation under DC 5292.  The 
April 2003 VA examination noted numbness which radiated down 
both of the legs.  There was diffuse tenderness to palpation.  
Significantly, the Veteran retained 4/5 strength in the 
quadriceps and hamstrings.  Tibialis anterior on the left was 
3/5.  Accordingly, these findings would, at the most, result 
in a finding of slight incomplete paralysis or of the right 
leg and moderate incomplete paralysis of the left leg, or a 
10 percent evaluation of the right leg and a 20 percent 
evaluation of the left leg under 38 C.F.R. § 4.124a, DC 8520 
(2002-2003).

Applying these findings to 38 C.F.R. § 4.25 and considering 
the application of the bilateral factor contained in 38 
C.F.R. § 4.26 yields a 31 percent for the bilateral sciatic 
neuropathy.  This 31 percent evaluation when rated with the 
40 percent for limitation of motion results in a 58 percent 
combined rating, which is less than a single 60 percent 
evaluation.  Thus, rating the Veteran's low back disability 
under the alternative method of separately evaluating the 
chronic orthopedic and neurological manifestations would not 
result in an increased evaluation.

A higher evaluation is also not warranted under the September 
2003 revisions.  As noted above, none of the medical records 
report any ankylosis of the entire thoracolumbar spine, as 
required for a higher rating under the General Rating Formula 
for Diseases and Injuries of the Spine.  For example, the May 
2006 VA examination reflected flexion to 75 degrees. 
Accordingly, as the Veteran has not demonstrated unfavorable 
ankylosis of the entire spine, an increased evaluation is not 
warranted.

Similarly, evaluating the spine based upon combining the 
range of motion with the neurological findings would not 
avail the Veteran of an increased evaluation.   Specifically 
the Veteran's current findings of flexion to 75 degrees 
results in a 20 percent evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine.  
Significantly, other records, such as the VA exam in April 
2003 noted flexion to 3045 degrees.  This would result in a 
40 percent evaluation.  The most recent VA examination in May 
2006 showed that, neurologically, motor strength and sensory 
perception were normal in all four extremities.  Reflexes 
were trace at the knees absent in the right ankle, and 1+ at 
the left ankle.  Accordingly, these findings would, at the 
most, result in a finding of slight incomplete paralysis or 
of the left leg and moderate incomplete paralysis of the left 
leg, or a 10 percent evaluation of the left leg and a 20 
percent evaluation of the right leg under 38 C.F.R. § 4.124a, 
DC 8520 (2002-2003).

The application of the bilateral factor contained in 38 
C.F.R. § 4.26 and the combined ratings table in 38 C.F.R. § 
4.25 yields a 31 percent evaluation for his bilateral sciatic 
neuropathy.  Giving the Veteran the benefit of the doubt and 
combining this rating with the higher 40 percent for 
limitation of motion, results in a 58 percent combined 
rating, which is less than a single 60 percent evaluation.  
In other words, the alternate method would not avail the 
Veteran of an evaluation in excess of his currently assigned 
60 percent evaluation.

The Board also considered whether an increased evaluation was 
warranted in accordance with Note 2 to DC 5243.  This Note 
provides for separate evaluations if intervertebral disc 
syndrome is present in more than one spinal segment if the 
effects are distinct.  While the Veteran clearly has 
intervertebral disc syndrome of two separate segments, the 
medical evidence of record has not demonstrated that the 
effects of the two segments are distinct.  Therefore, a 
separate evaluation for each segment is not warranted.

The evidence reflects the Veteran has repeatedly reported 
pain and limitation of motion associated with his lumbar 
spine disability.  The records indicate the Veteran has 
treated with Morphine medication.  However, the VA 
examinations have considered the result of painful motion and 
delineated the effect of painful motion in degrees.  
Therefore, while the Veteran has significant pain which 
limits his activities, this limitation does not more nearly 
approximate a finding of ankylosis of the entire 
thoracolumbar spine.  Rather, the evidence clearly shows the 
Veteran retained some motion in the back throughout the 
period on appeal.  Therefore, an increased evaluation is not 
warranted.  38 C.F.R. §§ 4.45, 4.71a, DC 5243; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board also considered whether separate evaluations were 
warranted for the associated neurological symptoms.  As 
described above, a higher rating is not warranted when 
considering the neurological changes.  

Although the Veteran contends that the service-connected 
lumbar spine disorder warrants a rating in excess of 60 
percent, as a layperson he is only competent to report 
observable symptoms - not clinical findings which are applied 
to VA's Schedule for Rating Disabilities.  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; see Gilbert v. Derwinski, supra, 1 Vet. App. 49 
(1990).

In sum, the preponderance of the evidence is against a 
disability rating greater than 60 percent for the Veteran's 
lumbar spine disorder, to include degenerative disc disease, 
under all of the DCs as detailed above.  In addition, the 
Veteran's disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three- step 
analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- 
schedular rating.  Id.  Moreover, it is noted that a TDIU is 
assigned for the time the back has been rated 60 percent 
disabling.  

In the present case, the Veteran's symptoms associated with 
his service-connected degenerative disc disease have been 
demonstrated to include pain, limited motion, tenderness on 
palpation, spasms and radiculopathy to the left lower 
extremity.  These symptoms are contemplated by the rating 
criteria.  See 38 C.F.R. § 4.71a, DCs 5293, 5243 (1999-2009).  
As the rating criteria reasonably describe the Veteran's 
disability, referral for the assignment of an extraschedular 
disability rating is not warranted.

Thus, the preponderance of the evidence is against the 
Veteran's claim, and therefore the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, supra.  

Specific Rating Criteria for Knee Disorders

DCs relevant to knee disabilities include 5003, 5010 and 5258 
through 5261.  Under DCs 5003 and 5010, arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion of the affected joints.  When however, the limited 
motion of the specific joint or joints involved would be 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assigned for each involved major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, however, arthritis is rated as 10 percent disabling 
when shown by X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, or as 20 
percent disabling when show by X-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.

DC 5256, which evaluates ankylosis of the knee, permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees.  A 40 
percent rating is warranted when there is ankylosis of the 
knee in flexion between 10 and 20 degrees.  38 C.F.R. § 
4.71a, DC 5256.  When a Veteran has ankylosis of the knee in 
flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  Knee ankylosis that is extremely 
unfavorable, in flexion at an angle of 45 degrees or more, 
warrants a maximum 60 percent evaluation.  Id.

DC 5257 provides for evaluating an impairment of the knee 
with recurrent subluxation or lateral instability as 10 
percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under DC 5257, 30 percent is the 
maximum scheduler rating provided.  DC 5257 is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5258.  Symptoms 
related to the removal of cartilage warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, DC 5259.

DC 5260 is used to evaluate knee disabilities based upon 
limitation of flexion of the knee.  It provides for a 
compensable rating when flexion is limited to 45 degrees or 
less.  38 C.F.R. § 4.71a, DC 5260.  DC 5261 is used to 
evaluate knee disabilities based upon limitation of extension 
of the knee, and provides for a compensable rating when 
extension is limited to 10 degrees or more.  38 C.F.R. § 
4.71a, DC 5261.  Normal range of motion of the knee is 0 to 
140 degrees of extension to flexion.  38 C.F.R. § 4.71a, 
Plate II.

A Claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-
97.  When assigning an evaluation under DCs 5003 and 5010, 
the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, providing 
for consideration of such factors as functional loss due to 
pain, must be considered.  VAOPGCPREC 9-98.  Separate ratings 
under DCs 5260 and 5261 may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004.

In evaluating the Veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.   part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The Board has reviewed all the evidence of record, which 
consists of the Veteran's statements and testimony; the 
reports of VA examinations and VA treatment records through 
2008.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

Entitlement to a Rating in Excess of 20 Percent for a Left 
Knee Disorder - 
Background and Analysis

The Veteran seeks a higher rating for his left knee disorder.  
Historically, the Board granted service connection for this 
condition in a November 1992 decision.  A 10 percent rating 
was assigned pursuant to DC 5257.  In July 1997, the Board 
denied a rating in excess of 10 percent for the left knee 
disorder, classified as postoperative medial collateral 
ligament strain of the left knee, chondromalacia, and 
traumatic arthritis.  In January 2000, the Veteran filed for 
compensation benefits, to include an increased rating for his 
service-connected left knee.  In an April 2001 rating 
decision, the 10 percent disability rating for the left knee 
was increased to 20 percent, effective from January 5, 2000.  
The left knee disorder was classified as medial collateral 
ligament strain, left knee, postoperative status, with 
traumatic arthritis.  

The increase of the disability rating for the left knee to 20 
percent was primarily based on findings provided by a private 
physician in July 2000 and from VA records dated in 2000 and 
2001.  The private examiner noted that the Veteran reported 
constant left knee pain, and that he walked with difficulty.  
There was effusion in the knee.  There was a 10 degrees 
flexion deformity with further flexion to 100 degrees.  He 
had crepitations and palpable tender osteophytes.  X-rays 
showed severe osteoarthritis.  VA record noted virtual bone 
on bone contact the left knee on X-rays.  There were 
intermittent episodes of severe knee pain, but no effusion in 
the joint.  Range of motion was form 0 to well beyond 90 
degrees of flexion.  The knee was stable.  Additional VA X-
ray in February 2001 showed loss of medial joint space, small 
marginal osteophytes, and patellar and intercondylar eminence 
spurring.  In August 2002, he filed for an increased rating.  
This appeal ensued following an August 2003 determination 
which confirmed and continued the 20 percent rating.  

VA records dated in 2002 reflect continued left knee 
complaints.  When seen in May 2002, range of motion of the 
left knee was 0 to 90 degrees, and he was able to varus and 
valgus stress.  He was tender around the knee, but primarily 
medially.  It was also noted that he was "neurovascularly" 
intact with a 1+ effusion.  When examined by VA in April 
2003, the Veteran described the pain was severe and it 
affected his ability to walk.  He wore a brace and used a 
cane.  It was also noted that he had occasional episodes of 
swelling, but no mechanical symptoms or locking.  Physical 
exam revealed no effusion, but there was medial and lateral 
joint line tenderness and patellofemoral crepitus.  Range of 
motion of the left knee was 5 to 90 degrees with pain.  It 
was also noted that the knee was stable to varus and valgus 
stress testing, anterior and posterior drawer testing, as 
well as Lachman testing.  X-rays of the left knee showed mild 
to moderate degenerative joint disease of the left 
patellofemoral joint compartment.  There was also moderately 
severe medial joint space narrowing of the left knee with 
mild to moderate degenerative change in the medical joint 
compartment.  Mild to moderate degenerative changes were also 
seen in the lateral joint compartment.  

At a personal hearing in November 2004, the Veteran testified 
as to the severity of his left knee.  Pain was 6 out of 10.  
He also reported that he sometimes leaned against a dress in 
the mornings until his left knee popped into place.  

When examined by VA in May 2006, the left knee range of 
motion was from 0 to 100 degrees with pain and from 100-115 
with pain.  There was no change in the range of motion after 
repetitive use.  The knee was stable.  There was mild 
effusion in the left knee but no obvious deformity.  X-ray of 
the knee showed arthritis, which was unchanged since previous 
X-ray in 2004.  

Subsequently dated VA treatment records show that the Veteran 
received power pain medications for the pain from his left 
knee and back.  He continued to use a brace on his knee and 
ambulate with a cane.  In October 2007, it was noted that he 
had an antalgic gait.  He said that walking cause knee pain 
and limited his activities.  

Examining the evidence in light of the above rating criteria 
illustrates that a rating in excess of 20 percent is not 
warranted.  The medical evidence fails to show that the 
Veteran has ankylosis of the left knee.  Thus evaluation 
under DC 5256 is not warranted.  Furthermore, the current 
medical evidence fails to establish that he has severe 
recurrent subluxation or lateral instability to warrant a 30 
percent disability rating under DC 5257.  Although the 
Veteran has provided testimony reporting that his left knee 
sometimes had to pop itself back into place in the morning, 
the objective medical evidence indicates that the left knee 
is stable.  In October 2007, his gait was noted to be 
antalgic in 2007.  However, a higher disability rating is not 
warranted under DC 5257.

Moreover, a higher disability rating is not warranted under 
either DC 5260 or 5261 for limitation of flexion and 
extension, respectively.  The objective medical evidence 
indicates that the Veteran had full extension (0 degrees) 
and, at most, limitation of flexion of the left knee to no 
less than 90 degrees.  (See VA examination reports and VA 
treatment records.)  It is also noted that X-rays show no 
more than mild to moderate degenerative changes, and it was 
specifically noted in 2006 that no increase was seen since 
previous exam in 2004.  For these reasons, the Board finds 
that a rating in excess of 20 percent is not warranted.  

Furthermore, the Board has considered whether the DeLuca 
factors (i.e., 38 C.F.R. §§ 4.40 and 4.45 factors) warrant a 
higher disability rating.  The Board finds they do not 
because the examinations fail to identify these factors were 
present or, if present, they were not sufficient enough to 
warrant a disability rating in excess of 20 percent.  For 
example, while the Veteran has consistently reported constant 
left knee pain, limitations of motion have not been 
significant, and no instability in the knee has been 
demonstrated.  Thus, there is no significant fatigability or 
lack of coordination or endurance actually demonstrated.  
Even with the DeLuca factors taken into consideration, a 
disability rating under DC 5260 for limitation of flexion 
would not result in a compensable rating.  

Finally, the Board finds that a separate rating is not 
warranted under DCs 5003/5010 and 5257 pursuant to General 
Counsel Opinion 23-97.  Although the medical evidence 
establishes that the Veteran has degenerative arthritis of 
the left knee, as previously indicated, there is no objective 
medical evidence of instability of the knee to warrant a 
disability rating under DC 5257.

Finally, it is noted that, in a letter by the Veteran in July 
2006, he stated that the removal of the knee cartilage should 
have been rated separately form the evaluation assigned for 
the left knee.  Review of the claims file reflects that 
service connection was actually granted for removal of the 
cartilage and arthritis of the knee.  See, for example, 
previous rating determinations which classified the left knee 
to include postoperative removal of the knee cartilage and 
the knee arthritis.  In VA VOPGCPREC 9-98, it is noted that 
DC 5259 includes consideration of the range of motion of the 
knee in the 10 percent evaluation.  In applying this opinion 
to the case at hand, the disorder was evaluated pursuant to 
the DC for arthritis, which also considers the range of 
motion of the knee.  Moreover, 38 C.F.R. § 4.14 provides that 
evaluating the same disability under various diagnoses is to 
be avoided.  To assign separate 10 percent ratings for 
removal of the knee cartilage and for arthritis of the left 
knee would have resulted in compensation the Veteran twice 
for the loss of motion.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 20 percent for the Veteran's 
service-connected left knee disability is warranted.  
Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  

TDIU Before August 1, 2002

Historically, it is noted that prior to August 1, 2002, there 
was a pending claim for TDIU.  At the time the Veteran's back 
disorder, left knee disorder, and hypertension were each 
rated 20 percent disabling.  A skin disorder was rated 
noncompensably disabling.  The Veteran reported a high school 
education and occupational experience as a corrections 
officer.  He reported he left in 1999 secondary to knee 
problems although his employer reported that he had retired 
(at age 55, but he was not yet 55).

On August 1, 2002, the Veteran reopened claims for increased 
ratings for the back and left knee.  Ultimately a 60 percent 
rating was assigned for the back, effective the date of the 
reopened claim.  Thus, as of that date, with his other 
service connected disorders, he met the schedular criteria 
for a total rating, and TDIU was granted as of that date.  
That left for consideration the time prior to August 1, 2002, 
for consideration of a total rating.

It is the conclusion of the Board that a TDIU is not 
warranted prior to August 1, 2002.  The medical evidence for 
the earlier time supports the ratings that were assigned.  
His knee disorder was painful, there was some limitation of 
motion, but there was no objective evidence of locking, 
instability, or subluxation.  The motion limitations were not 
severe.  Thus there was no basis for a higher record.

The Veteran has indicated that he left work secondary to his 
knee impairment.  His employer indicated that he retired.  In 
any event, while it is conceivable that he was unable to 
continue as a corrections officer, there was no indication 
that he could not do other work of a more sedentary nature.

There was limitation of motion of the back demonstrated and 
arthritis was present.  There was no evidence of radiation at 
that time and sensation to light touch was normal.  There was 
no evidence of ankylosis.  Overall, the 20 percent rating 
seemed appropriate at the time it was assigned.

There was some evidence of elevated blood pressure readings 
that indicated some incomplete control.  The records did not 
reveal, however, any eye changes or other organ changes, and 
the recorded readings and manifestations did not provide any 
basis for an increased rating.

Thus, while the Veteran may not have been able to maintain 
work as a corrections officer, the evidence prior to August 
1, 2002 does not show he was precluded from all substantial 
employment solely due to service connected disorders.  
Moreover, it is not shown that the disorders were so unusual 
as to render application of the regular schedular provisions 
impractical.  Frequent hospitalizations were not shown.  
Thus, there was no basis at this time to warrant an 
extraschedular rating.


ORDER

Entitlement rating in excess of 60 percent for a lumbar spine 
disorder is denied.  

Entitlement to a rating in excess of 20 percent for medial 
collateral ligament strain, left knee, postoperative status, 
with traumatic arthritis, is denied.  

Entitlement to a TDIU prior to August 1, 2002, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


